76 So.3d 353 (2011)
Otis Eugene HARRELL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D10-5736.
District Court of Appeal of Florida, Second District.
December 14, 2011.
James Marion Moorman, Public Defender, and Kevin Briggs, Assistant Public Defender, Bartow, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Ronald Napolitano, Assistant Attorney General, Tampa, for Appellee.
KELLY, Judge.
Otis Eugene Harrell challenges his convictions and sentences for attempted robbery with a firearm and aggravated battery with great bodily harm. We affirm his convictions and sentences without comment. However, we remand for the trial court to correct scrivener's errors which appear on the face of the written judgment.
The written judgment erroneously reflects that Harrell entered a guilty plea and was convicted of robbery with a firearm, rather than attempted robbery with a firearm. Additionally, while the transcript reflects that Harrell was convicted of aggravated *354 battery with great bodily harm, this conviction is not reflected in the written judgment. Accordingly, we remand for the trial court to enter a written judgment that correctly reflects Harrell's convictions. See Mann v. State, 62 So.3d 1240 (Fla. 2d DCA 2011); Willingham v. State, 48 So.3d 173 (Fla. 2d DCA 2010).
Affirmed; remanded with instructions.
LaROSE and KHOUZAM, JJ., Concur.